IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TOREY PONDS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1023

STATE OF FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed April 21, 2017.

An appeal from the Circuit Court for Bradford County.
Phyllis M. Rosier, Judge.

Jerry Girley, of The Girley Law Firm, Orlando, for Appellant.

Leonard T. Hackett and Candace Padgett, of Vernis & Bowling of North Florida,
P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.